Citation Nr: 0917512	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  06-18 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for service-connected residuals of a compression fracture of 
L1-L3 (low back disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active military duty from February 1987 
to May 1994.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veterans 
Affairs (VA) Regional Office in Buffalo, New York (RO).  


FINDING OF FACT

Flexion of the thoracolumbar spine was to 90 degrees on VA 
examinations in February 2004 and September 2006.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 
20 percent for the service-connected low back disability have 
not been met.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.71a including Diagnostic Code 5235 
(2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Assist and Notify

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and 
Supp. 2008).  The regulations implementing VCAA have been 
enacted. See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a 
claim.38 U.S.C.A. §§ 5102, 5103.See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  After having carefully 
reviewed the record on appeal, the Board has concluded that 
the notice requirements of VCAA have been satisfied with 
respect to the issue decided herein.
The notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The 
RO sent the Veteran a letter in October 2003, prior to 
adjudication, which informed her of the requirements needed 
to establish entitlement to service connection.  Service 
connection was subsequently granted for low back disability 
by rating decision in March 2004.  

Although the Veteran was not notified of the requirements to 
establish entitlement to an increased rating until later, the 
VA General Counsel has held that 38 U.S.C.A. § 5103(a) does 
not require VA to provide notice of the information and 
evidence necessary to substantiate newly raised or 
"downstream" issues, such as the claims for increased 
compensation following the initial grant of service 
connection for a disability, in response to notice of its 
decision on a claim for which VA has already given the 
appropriate section 5103(a) notice.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  The appropriate notice has been given in 
this case with respect to the increased rating claim.

In accordance with the requirements of VCAA, VA letters in 
October 2003 and March 2006 informed the Veteran what 
evidence and information she was responsible for obtaining 
and the evidence that was considered VA's responsibility to 
obtain.  No additional private evidence was subsequently 
added to the claims file.  

In compliance with the duty to notify the veteran of what 
information would substantiate her claim, the Veteran was 
informed in a March 2006 letter that an effective date would 
be assigned if her claim was granted.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Because this case 
involves an initial rating, the requirements of Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) are inapplicable.  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim. VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A (d); 38 C.F.R. § 3.159.  VA examinations were 
conducted in February 2004 and September 2006.  See Charles 
v. Principi, 16 Vet. App. 370 (2002) (Observing that under 38 
U.S.C.A. § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence [including statements 
of the claimant]; contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and indicates that the disability or 
symptoms may be associated with the claimant's active 
military, naval, or air service; but does not contain 
sufficient medical evidence for the [VA] to make a decision 
on the claim.").

The Board concludes that all available evidence that is 
pertinent to the claim decided herein has been obtained 
and that there is sufficient medical evidence on file on 
which to make a decision on the issue.

Given these matters of record, the Veteran has had a 
meaningful opportunity to participate in the development of 
the claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  The 
Veteran has been given ample opportunity to present evidence 
and argument in support of her claim.  The Board additionally 
finds that general due process considerations have been 
complied with by VA. See 38 C.F.R. § 3.103 (2008).


Analysis of the Claim

The Veteran contends that her service-connected low back 
disability is more severe than currently evaluated because of 
the severity of her pain and her restricted mobility.  Having 
carefully considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.

The Veteran was granted service connection for low back 
disability in a March 2004 rating decision and assigned a 10 
percent evaluation under Diagnostic Code 5235, effective July 
30, 2003; the Veteran timely appealed the assigned rating.  
An October 2006 rating decision granted a 20 percent 
evaluation for the low back disability, effective July 30, 
2003.  
Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2008).  

The percentage ratings contained in the Schedule represent, 
as far as can be practicably determined, the average 
impairment in earning capacity resulting from diseases and 
injuries incurred or aggravated during military service and 
the residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008).  Separate diagnostic 
codes identify the various disabilities.  

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2008).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).  

38 C.F.R. § 4.40 notes that disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
of parts of the system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  Functional loss may be due to 
the absence of part or all of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or may 
be due to pain, supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40 (2008).

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2008).

The Court has held that when a Diagnostic Code provides for 
compensation based upon limitation of motion, the provisions 
of 38 C.F.R. §§ 4.40 and 4.45 must also be considered, and 
that examinations upon which the rating decisions are based 
must adequately portray the extent of functional loss due to 
pain "on use or due to flare-ups."  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

Ankylosis is "immobility and consolidation of a joint due to 
disease, injury, or surgical procedure."  Colayong v. West, 
12 Vet App 524 (1999) (citing DORLAND'S ILLUSTRATED MEDICAL 
DICTIONALRY (28TH Ed. 1994) at 86).

During the pendency of this appeal, regulatory changes 
revised the criteria for diagnosing and evaluating the spine 
effective September 26, 2003.  68 Fed. Reg. 51454-51458 
(2003).  

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-03; 69 Fed. Reg. 25179 
(2003).  The amended versions may only be applied as of their 
effective date and, before that time, only the former version 
of the regulation may be applied.  VAOPGCPREC 3-00; 65 Fed. 
Reg. 33422 (2000).

The RO has provided the Veteran with the schedular criteria 
under both the old criteria in the VA Schedule for Rating 
Disabilities and the current regulations.  Therefore, there 
is no prejudice to the Veteran for the Board to apply both 
the old and new regulatory provisions.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Residuals of fracture of a vertebra with cord involvement 
resulting in the veteran being bedridden or requiring long 
leg braces warrants a 100 percent rating.   Residuals of a 
fracture of a vertebra, without cord involvement; but with 
abnormal mobility requiring neck brace (jury mast), warrant a 
60 percent rating.  In other cases rate in accordance with 
definite limited motion or muscle spasm, adding 10 percent 
for demonstrable deformity of vertebral body.  Note: Both 
under ankylosis and limited motion, ratings should not be 
assigned for more than one segment by reason of involvement 
of only the first or last vertebrae of an adjacent segment.  
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).

Prior to September 26, 2003, a 40 percent evaluation was 
assigned for severe limitation of motion of the lumbar spine; 
a 20 percent rating was assigned for moderate limitation of 
motion of the lumbar spine; and a 10 percent rating was 
assigned for slight limitation of motion of the lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002).

The words such as "mild," "moderate," and "severe" are 
not defined in the Schedule.  Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just."  38 C.F.R. § 4.6 (2002).

Under the revised rating criteria beginning on September 26, 
2003, involving the general rating formula for diseases or 
injuries of the spine, a 100 percent evaluation is assigned 
for unfavorable ankylosis of the entire spine; a 50 percent 
evaluation is assigned when there is unfavorable ankylosis of 
the entire thoracolumbar spine; a 40 percent evaluation is 
assigned for forward flexion of the thoracolumbar spine to 30 
degrees or less, or with favorable ankylosis of the 
thoracolumbar spine; a 20 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 30 
degrees but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees, or with muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis; and a 10 percent evaluation is assigned when 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees, or the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees, or with muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2008).

The notes to the revised rating formula for diseases and 
injuries to the spine state that any associated objective 
neurological abnormalities, including, but not limited to, 
bowel or bladder impairment, are to be rated separately, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a, 
Note (1) (2008).  For VA compensation purposes, normal 
forward flexion of the thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  Id. at Note (2) (2008).  Each 
range of motion measurement is rounded to the nearest five 
degrees.  Id. at Note (4) (2008).  

On VA examination in February 2004, the Veteran complained of 
low back pain, for which she took Tylenol.  She noted monthly 
flare-ups, during which she is usually housebound for two 
days.  Physical examination revealed that the Veteran was 
pregnant and had slightly increased lordosis.  There was no 
spinal deformity, swelling or atrophy.  There was slight 
tenderness to the paravertebral muscle.  Flexion of the 
thoracolumbar was to 90 degrees, with extension to 0 degrees, 
lateral bending to 30 degrees to each side, and bilateral 
rotation was to 30 degrees.  Repetitive motion did not result 
in additional impairment.  There was no motor or sensory 
deficit.  The assessment was low back strain.
When examined by VA in September 2006, it was noted that the 
Veteran was a housewife taking care of her three children.  
Flexion of the lumbar spine was to 90 degrees, with pain 
beginning at 70 degrees; extension was to 20 degrees, with 
pain beginning at 10 degrees; left and right lateral flexion 
was to 20 degrees, with pain at 20 degrees; and bilateral 
rotation was to 30 degrees, with pain beginning at 20 
degrees.  Repetitive exercises reduced forward flexion to 80 
degrees due to pain and lack of endurance.  The tips of the 
spinous processes of the upper lumbar vertebral bodies are 
very tender on deep palpation.  There was no neurological 
deficit, and muscle power appeared normal.  X-rays of the 
back, which are noted to be from June 2006, were interpreted 
to be consistent with compression fracture deformity of L1 
with a residual deformity at the site of the prior 
compression fracture.  Low back sprain residual of 
compression fracture of L1 was diagnosed.  It was felt that 
because the Veteran might be pregnant additional back X-rays 
were not needed.

The Board notes that there is no medical evidence on the 
severity of the Veteran's service-connected low back 
disability from the date of service connection on July 30, 
2003 until February 2004, which is after the change to the 
current schedular criteria for the spine.  In fact, there is 
no relevant medical evidence from the date of service 
discharge until VA examination in February 2004.  

Based on the currently applicable rating criteria, an 
evaluation in excess of 20 percent is not warranted for the 
Veteran's service-connected low back disability because 
flexion of the thoracolumbar spine is much greater than 30 
degrees and there is no ankylosis.  In fact, flexion was to 
90 degrees on both evaluations, with no notation of pain in 
February 2004 and pain-free motion until 70 degrees in 
September 2006.

As there is no medical evidence of radiculopathy due to the 
veteran's service-connected low back disability, a separate 
rating for the neurologic manifestations of the veteran's low 
back disability is also not warranted.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5235 Note (1) (2008).  

Although there was some additional loss of joint function on 
repetitive motion of the low back in September 2006 due to 
pain, fatigue, or lack of coordination, a higher rating is 
currently not warranted for service-connected low back 
disability under the provisions of 38 C.F.R. §§ 4.40, 4.45 
because the current rating of 20 percent appears to include 
this symptomatology, as motion of the low back is better than 
required for a 20 percent rating.  See also Deluca v. Brown, 
8 Vet. App. 202 (1995).  

Although the Veteran contended in December 2006 that she has 
a vertebral deformity that should warrant an additional 10 
percent, the Board would note that the current rating 
schedule, unlike the old schedule, does not provide an 
additional 10 percent for a vertebral deformity.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.

Ordinarily, the Schedule will apply unless there are 
exceptional or unusual factors, which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).  

According to the regulation, an extraschedular rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).  

In this regard, the schedular evaluation in this case is not 
shown to be inadequate.  A rating in excess of that assigned 
is provided in the rating schedule for limitation of flexion 
of the thoracolumbar spine to 30 degrees or less, but the 
medical evidence reflects that this manifestation is not 
present in this case, as discussed above.  

Although the Veteran's service-connected low back disability 
does affect her employability, as indicated by the assigned 
rating, VA examination in September 2006 showed pain-free 
flexion to 70 degrees and no motor or sensory loss.


Consequently, the evidence does not demonstrate that the 
service-connected low back disability markedly interferences 
with employment.  Further, there is no evidence that the 
veteran has been hospitalized due to his service-connected 
low back disability.  Accordingly, the RO's decision not to 
submit this issue for extraschedular consideration was 
correct.  


ORDER

An initial evaluation in excess of 20 percent for the 
service-connected low back disability is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


